BARFIELD, Judge.
The order of the trial court dismissing appellant’s complaint with prejudice as to Sheriff Dale Carson is affirmed because the complaint purports to recover from the sheriff in his official capacity. The order dismissing the complaint with prejudice against the remaining appellees is reversed. The third amended complaint clearly sets forth the intent to sue the officers in their personal capacity and alleges the requisites of conduct and intention to remove them from the immunity covered by section 768.29(9)(a), Florida Statutes (1983).
*1217AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH and JOANOS, JJ., concur.